 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          EASTERN DISTRICT OF CALIFORNIA
10   KAREN FIELD, TRUSTEE OF THE DeSHON            ) Case No. 2:15-CV-00241-TLN-CKD
     REVOCABLE TRUST DATED NOVEMBER 20,            )
11   2008, FIRST AMENDMENT OF TRUST DATED          ) ORDER
     JANUARY 29, 2009,                             )
12                                                 )
             Plaintiff,                            )
13                                                 )
             v.                                    )
14                                                 )
     UNITED STATES OF AMERICA; CALIFORNIA )
15   FRANCHISE TAX BOARD, an agency of the State )
     of California; ROGER ARRIETA, an individual; )
16   PHILLIP J. BOYLE, and individual; FRANCIS G. )
     CAMERON, JR. an individual; KATHRYN L.        )
17   CAMERON, an individual; VIVIAN DEMILLE, an )
     individual; SIBYLLE HARRIS, an individual;    )
18   LESLIE KLOPPENBURG, an individual;            )
     RICHARD H. LEMMON, an individual;             )
19   KATHERINE M. LOPEZ, an individual;            )
     WILLIAM J. LOPEZ, an individual; MANYUN       )
20   NATSU, and individual; PAUL OCHSNER, an       )
     individual; MARIE ONDRAKO, an individual;     )
21   GARY W. ROGERS, as Trustee for Ann V. Rogers )
     Trust; MAURICE SHARP, an individual; DONNA )
22   SHARP, an individual; AURELIO VILLEGAS SR.,)
     an individual; TERRY VILLEGAS, an individual; )
23   AURELIO VILLEGAS JR., an individual;          )
     KENNETH P. WALKER, individually and doing )
24   business as Aquarius Pool Service; INLAND     )
     POWER & LIGHT CO., a Washington corporation; )
25   and CAPITAL ONE FINANCIAL                     )
     CORPORATION, a Delaware corporation;          )
26                                                 )
             Defendants.                           )
27                                                 )
28

                                             -1-
                                            ORDER
 1                                              ORDER
 2          Plaintiff Karen Field’s Ex Parte request for an extension of time to file a declaration is
 3
     GRANTED. Plaintiff’s counsel is ordered to submit the declaration described in the Court’s
 4
     December 18, 2019, Order (ECF No. 174 at 9) no later than January 16, 2020. Defendants
 5
     may respond no later than seven (7) days from the date the declaration is electronically filed.
 6

 7          IT IS SO ORDERED.

 8
     Dated: December 27, 2019
 9

10                                                        Troy L. Nunley
                                                          United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      -2-
                                                    ORDER
